DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation -88° to -65°, and the claim also recites -80° to -70° which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 15, it is not clear how roundness index is defined or measured. There is no explanation in the claims as to how the property is measured. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US Pub. 2013/0288042 A1) in view of Spires (US Pub. 2010/0215907 A1)
The term “interior construction product” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed product and the term "interior construction product" merely states the intended use for the product with no additional limitations imposed on the structure.
Regarding claims 1-7 and 20, Haines discloses coatings specifically paints for covering a substrate for an external surface such as a wall which is a textured coating provided by texturing material (abstract and [0009]) to form a desired appearance such as stucco ([0011] and [0016]-[0017]).
Haines does not specifically disclose the height of the texture. Regarding claim 20, Haines does not disclose two adjacent, parallel products.  
Spires discloses a panel including a surface with a decorative or architectural appearance, specifically a stucco appearance (abstract) formed by blasting a panel and adding a coating of aggregate (abstract) to form a structure with a height difference of 1/32 of an inch to ½ of an inch (about 800 microns to about 13 mm) which overlaps the claimed range ([0013]-[0015] and see Fig. 3B). Spires further discloses multiple panels with the decorative finish that are adjacent and parallel and seams are hidden by the textured coating ([0069] and [0075]-[0077]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the texture in Haines to have a similar height difference and structure as taught in Spires to have the appearance of stucco (Spires, [0014] and Haines, [0011]). 
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the panels in Haines to be multiple panels which are adjacent and parallel with the coating hiding the seams between the panels as taught in Spires as a way to cover a structure to have a desired appearance like stucco (Spires, [0069]).
Haines in view of Spires does not specifically disclose the average rotational derivative as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Haines in view of Spires discloses a textured substrate with heights of at least 800 microns which overlaps the claimed range (see discussion above) where the texture is formed by coating particles ranging in size from 20 to 2000 microns on the substrate (Haines, [0029]) which is the same as the structure in the claimed invention (see instant claims 9-11) so that the claimed average rotational derivative property would be expected for the surface in Haines in view of Spires. 
Regarding claims 8-11 and 13-14, Haines discloses the coating being a paint which comprises texturing agents (particles) to form the textured surface ([0009], [0020], [0028]-[0030]) where the texturing agent is silica, silica sand or quartz, calcium carbonate, granite, marble, perlite, pumice, and limestone and has a size of 20 to 2000 microns ([0029]). 
Regarding claim 12, Haines does not specifically disclose the amount of surface the particles cover but does disclose the particles having a size of 20 to 2000 microns comprising up to 60% of the coating formulation ([0056]). Given the high amount of particle loading in the coating, it would be expected that the particle would cover at least 10% of the visible surface since the particles will comprise at least half of the coating.
Further, as taught in Spires, a stucco appearance will have a dense change in heights (Spires, Figs. 3a and 3b) so it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the texture formed by texturing agents in Haines should cover a significant amount of the visible surface including greater than 10% to achieve the amount of height changes which will result in a stucco appearance as taught Spires (Spires, Figs. 3a and 3b and [0062] and see Haines, [0029]).
Regarding claims 15 and 16, Haines discloses the texturing agents should include non-abrasive texturing agents which are rounder and softer to be suitable for use in the sprayer ([0029]). Haines does not specifically disclose the roundness index or the number of sides for the particles but it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the texturing material can be shaped to have many sides or be rounder as taught in Haines so as to not interfere with the sprayers (Haines, [0029]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the number of sides and roundness of the texturing agent involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 17, Haines discloses the coating comprising paint where the coating is the top visible layer (abstract, [0009] and [0030]).
Regarding claims 18 and 19, Haines discloses the substrate being dry wall or plaster ([0031]) which may be panels for vertical surfaces or surfaces for buildings ([0009]). Further, the terms “wall board” and “ceiling panel” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II. Here, Haines in view of Spires are considered to disclose the structural limitations of the claim as discussed above, so are considered to disclose the wall board or ceiling panel of claim 18 or 19.
Claims 1-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felegi, JR. et al. (US Pub. 2004/0062898 A1) (hereafter “Felegi”) in view of Fleet (US Pub. 2019/0032341 A1).
The term “interior construction product” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed product and the term "interior construction product" merely states the intended use for the product with no additional limitations imposed on the structure.
Regarding claims 1-7 and 20, Felegi discloses a coating composition on a substrate comprising filler particles, binder, and liquid carrier where the filler particles have an average particle size of 100 to 600 microns which imparts a textured appearance to the substrate and makes the substrate indistinguishable from surrounding panels (abstract) where multiple panels may be adjacent and in parallel (Fig. 4 and [0035]).  
Felegi does not specifically disclose the height of the texture.
Fleet discloses mounting wall panel with a protective film applied over a major surface where the textured surface has a multiplicity of micro-peaks and/or micro-troughs randomly arranged to provide a light-diffusing and/or light scattering effect (abstract) to provide a seamless appearance between adjacent panels ([0014], [0022], [0025], and [0027]) where the texture has a height of greater than or equal to 25 microns to produce good light scattering and/or light diffusing properties ([0036]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the texture in Felegi to have a height of at least 25 microns so the texture has good light scattering and light diffusing properties and joints between panels may be disguised as taught in Fleet (Fleet, [0036] and [0025]).
Felegi in view of Fleet does not specifically disclose the average rotational derivative as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Felegi in view of Fleet discloses a textured substrate with heights of at least 25 microns which overlaps the claimed range (see discussion above) where the texture is formed by coating particles ranging in size from 100 to 600 microns on the substrate (Felegi, abstract) which is the same as the structure in the claimed invention (see instant claims 9-11) so that the claimed average rotational derivative property would be expected for the surface in Felegi in view of Fleet. 
Regarding claims 8-11 and 13-14, Felegi discloses a coating composition on a substrate comprising filler particles, binder (paint), and liquid carrier where the filler particles have an average particle size of 100 to 600 microns which imparts a textured appearance to the substrate (abstract and [0021]). The filler particles are calcium carbonate, dolomite, dolomitic limestone, silica, titanium dioxide, and clay ([0020] and [0024]).
Regarding claim 12, Felegi discloses the structure covering more than 10% of the visible surface (Figs. 1-3). Felegi does not specifically disclose the particles covering at least 10% of the surface but given the particles form the surface structure and the structure is formed on more than 10% of the surface, the particles would be expected to cover at least 10% of the surface. Further, there is up to 90% by weight particles in the coating so that majority of the coating is the filler particles. Given the high amount of particle loading in the coating, it would be expected that the particle would cover at least 10% of the visible surface since the particles will comprise at least half of the coating.
Regarding claim 17, the coating layer with the binder (paint) in Felegi is the top layer so will be on the visible surface (Figs. 1-3 and [0021]).
Regarding claims 18 and 19, Felegi discloses the panels for a ceiling or wall ([0009] and [0012]).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felegi in view of Fleet as applied to claim 8 above, and further in view of Hannig (US Pub. 2015/0284573 A1).
Felegi in view of Fleet discloses the product of claim 8 as discussed above. Felegi does not disclose the shape of the particles. 
Hannig discloses a wear protection layer comprising ellipsoidal solid particles with the shape of a spheroid or a triaxial ellipsoid for a wall or ceiling panel (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the filler particles in Felegi to have a shape taught in Hannig, specifically an ellipsoidal shape to avoid excessive wear on pressing tools and to avoid unwanted optical distortions to achieve an attractive appearance on the surface (Hannig, [0028]). Although Felegi in view of Fleet and Hannig does not specifically disclose the exact shape of the particle to have a roundness index of at least 0.5 or an average of at least 10 sides, these features would have been obvious to one of ordinary skill in the art at the effective filing date of the invention given the teaching in Hannig to have a rounded particle to achieve the lens light effect and avoid excessive wear to manufacturing equipment. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the roundness and number of sides of a particles involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783